SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

261
CAF 11-01998
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, LINDLEY, AND MARTOCHE, JJ.


IN THE MATTER OF JUDY A. KAVANAUGH,
PETITIONER-RESPONDENT,

                      V                                          ORDER

LAWRENCE M. KAVANAUGH, JR.,
RESPONDENT-APPELLANT.


LAW OFFICES OF JAWORSKI & GIACOBBE, CHEEKTOWAGA (DAVID V. JAWORSKI OF
COUNSEL), FOR RESPONDENT-APPELLANT.

JUSTIN S. WHITE, WILLIAMSVILLE, FOR PETITIONER-RESPONDENT.


     Appeal from an order of the Family Court, Erie County (Kevin M.
Carter, J.), entered January 19, 2011 in a proceeding pursuant to
Family Court Act article 4. The order denied the objections of
respondent to the order of the Support Magistrate.

     Now, upon reading and filing the stipulation of discontinuance
signed by the attorneys for the parties on February 14, 2012,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:    March 16, 2012                      Frances E. Cafarell
                                                Clerk of the Court